            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALEXI SANTO DELMORAL,                             No. 3:18-CV-0018

           Petitioner,                            (Judge Brann)

     v.

JOHN WETZEL, et al.,

          Respondents.

                                   ORDER

                                 APRIL 3, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Petitioner’s petition for writ of habeas corpus pursuant to 28 U.S.C. §
          2254, ECF No. 1, is DENIED;

    2.    There is no basis for the issuance of a certificate of appealability, see
          28 U.S.C. § 2253(c)(2); and

    3.    The Clerk of Court is directed to CLOSE this case.



                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
